 

Exhibit 10.35

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, dated as of September 15, 2015 (the “Agreement”),
between WOWIO, Inc. (the “Company”) and Robert H. Estareja (the “Executive”),

 

WHEREAS effective as to the execution date hereof, this Agreement shall
supersede and replace any prior employment arrangement and/or agreement (the
“Prior Employment Relationship”) that the Executive has or had with the Company
but will not affect the balance of any accrued but unpaid salary. The Executive
has been employed with the Company as a consultant since June, 2014;

 

WHEREAS, for the purpose of this Agreement, the term “Company” includes all
subsidiaries, affiliates, dbas, successors and assigns of WOWIO, Inc. and,

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

Section 1.          Employment.

 

The Company shall employ the Executive, and the Executive accepts employment
with the Company, upon the terms and conditions set forth in this Agreement for
the period beginning on the execution date and ending as provided in Section 4
(the “Employment Period”).

 

Section 2.          Position and Duties.

 

(a)        During the Employment Period, the Executive shall serve as the Chief
Executive Officer and as a Member of the Board of Directors of the Company and
may also serve as such for each of its subsidiaries unless otherwise set forth
in corporate documents, employment agreements with other employees or public
filings and shall have the usual and customary duties, responsibilities, and
authority of a Chief Executive Officer and Board Member to the power of the
Board of Directors of the Company (the “Board”) (i) to reasonably expand or
limit such duties, responsibilities and authority and (ii) to override the
actions of the Executive. The Executive shall, if so requested by the Company,
also serve with or without additional compensation, as an officer, director or
manager of entities from time to time directly or indirectly owned or controlled
by the Company (each an “Affiliate,” or collectively, the “Affiliates”).

 

(b)       The Executive shall report to the Board and shall devote his best
efforts and substantially all of his active business time and attention (expect
for permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the Company and its Affiliates. The
Executive shall perform his duties and responsibilities to the best of his
abilities in a diligent and professional manner.

 

 1

 

  

(c)      The foregoing restrictions shall not limit or prohibit the Executive
from engaging in passive investment in active business ventures and community,
charitable and social activities not interfering with the Executive’s
performance and obligations hereunder.

 

Section 3.         Base Salary and Benefits.

 

(a)      During the Employment Period, the Executive’s base salary shall be
Three Hundred Thousand Dollars ($300,000.00) per annum (the “Base Salary”), such
Base Salary shall be payable in regular installments in accordance with the
Company’s general payroll practices and subject to withholding and other payroll
taxes. The Base Salary shall be reviewed by the Board on an annual basis in
order to implement any cost of living adjustments that it deems appropriate. In
addition, during the Employment Period, the Executive shall be entitled to
participate in all employee benefit programs from time to time for which senior
executive employees of the Company and its Affiliates are generally eligible.
The Executive shall be eligible to participate in all insurance plans available
generally from time to time to executives of the Company, their families and its
Affiliates.

 

(b)      Company Performance Bonus. Each year during the Employment Period, in
addition to the Base Salary, the Executive shall be eligible to earn a Company
Performance Bonus (an “Annual Bonus”) equal to Twenty-Five Percent (25%) of the
Executive’s Base Salary at the end of each calendar year. The Annual Bonus will
only be payable if the aggregate amount of the Annual Bonuses to be paid to all
executives does not exceed Twenty-Five Percent (25%) of the Company’s net
profits for such calendar year. The Executive shall only be eligible to receive
an Annual Bonus if he remains continuously employed by the Company through
December 31 of the year in which the Annual Bonus was earned. Any Annual Bonus
payable pursuant to this Section 3(b) shall be paid to the Executive in a single
cash payment. The Company will make the Annual Bonus payment by March 15th of
the year following the year in which the bonus was earned, unless otherwise
agreed to by the Company and the Executive.

 

(c)      During the Employment Period, the Company shall provide the Executive
with an automobile allowance of up to Eight Hundred Dollars ($800.00) per month.

 

(d)      During the Employment Period, the Company shall reimburse the Executive
for all reasonable expenses incurred by him in the course of performing his
duties under this Agreement which are consistent with the Company’s and its
Affiliates’ policies as such policies may be established and amended from time
to time with respect to travel, entertainment and other business expenses,
subject in all instances to the Company’s requirements with respect to reporting
and documentation of such expenses.

 

(e)      During the Employment Period, the Executive shall be entitled to Three
(3) weeks paid vacation during each 12-month period worked commencing on the
Closing Date. Vacation days that remain unused at the end of a calendar year may
not be carried over into the next calendar year. Executive will not schedule or
take vacation during the Two (2) week period surrounding the date in which a
Securities and Exchange Commission (“SEC”) periodic filing is due.

 

 2

 

 

Section 4.        Term.

 

(a)      The Employment Period shall commence on the execution date and shall
end on the Second (2nd) anniversary of such date. The Agreement shall
automatically renew for subsequent Two (2) year periods; provided, however, that
(i) the Employment Period shall terminate prior to such date upon the
Executive’s resignation, death or Disability (as defined in the following
sentence), at any time prior to such date, and (ii) the Employment Period may be
terminated by the Company at any time prior to such date for Cause (as defined
below) or without Cause. For purposes of this Agreement “Disability” shall mean
“disability” or “permanent disability” as set forth in the long-term disability
plan of the Company, or if no such plan is in effect, it shall mean any
long-term disability or incapacity which (x) render the Executive unable to
substantially perform his duties hereunder for One Hundred Twenty (120) days
during any 12-month period or (y) is predicted to render the Executive unable to
substantially perform his duties for One Hundred Twenty (120) days during any
12-month period based, in the case of this clause (y) only, upon the opinion of
a physician mutually agreed upon by the Company and the Executive, in each case
as determined by the Board (excluding the Executive if he should be a member of
the Board at the time of such determination) in its good faith judgment;
provided, however, that no action shall be taken hereunder that precludes
Executive from making a claim under any separate long-term disability policy
maintained by the Company. The last day on which Executive is employed by the
Company, whether separation is voluntary or involuntary and is with or without
Cause or by reason of Executive’s resignation is referred to as the “Termination
Date.”

 

(b)      If the Employment Period is terminated by the Company without Cause,
then the Executive shall be entitled to receive his Base Salary for the period
beginning on the Termination Date and ending on the Six (6) month anniversary of
the Termination Date, unless the Executive has breached the provisions of this
Agreement in which case the provisions of Sections 9 and 11 apply. Such payments
of the Base Salary as severance shall be made periodically in the same amount
and at the same intervals as if the Employment Period had not ended and the Base
Salary otherwise continued to be paid; provided, however, that no payments shall
be made to the Executive under this Section 4(b) prior to Six (6) months after
the Termination Date if such payment would result in adverse tax consequences to
the Executive under Section 409 A of the Internal Revenue Code of 1986, as
amended or replaced and as in effect from time to time (the “Code”).

 

(c)      If the Employment Period is terminated by the Company for Cause, or by
reason of the Executive’s resignation, death or Disability, the Executive shall
be entitled to receive his Base Salary and any unpaid bonuses which he had
earned in the previous year, only to the extent such amount has accrued through
the Termination Date.

 

 3

 

  

(d)          Except as otherwise required by law, COBRA, or as specifically
provided herein, all of the Executive’s rights to salary, severance, fringe
benefits and bonuses hereunder (if any) accruing after the Termination Date
shall cease upon the Termination Date. If the Executive is terminated by the
Company without Cause, the sole compensation of the Executive and/or his
successors, assigns, heirs, representatives and estate shall be to receive the
severance payments described in Section 4(b). If the Executive is terminated by
the Company for Cause, or if the Employment Period is terminated by reason of
the Executive’s resignation, death or Disability, the sole remedy of the
Executive and/or his successors, assigns, heirs, representatives and estate
shall be to receive the payment (if any) described in Section 4c.

 

(e)          For purpose of this Agreement, “Cause” means:

 

a.           The failure by the Executive to perform such duties as are
reasonably requested by the Board (including email or other instructions);

 

b.           The Executive’s disregard of his duties or failure to act, where
such action would be in the ordinary course of the Executive’s duties;

 

c.           The failure by the Executive to observe Company policies and/or
policies of an Affiliate which are generally applicable to executives of the
Company and/or its Affiliates;

 

d.           Willful misconduct by the Executive in the performance of his
duties;

 

e.           A conviction of or a plea of guilty or nolo contendere by the
Executive to a misdemeanor involving fraud, embezzlement, theft, other financial
dishonesty or moral turpitude or to a felony that in the reasonable good faith
determination of the Board, would have a material adverse effect on the
business, operations or financial condition of the Company or any of its
Affiliates;

 

f.            (A) the material breach by the Executive of this Agreement (other
than any breach by the Executive of the provisions of Section 5, Section 6 or
Section 7 hereof, (B) any breach of the provisions of Section 5, Section 6 or
Section 7 hereof or (C) any other agreement or contract with the Company, or any
of its Affiliates.

 

g.           Chronic absenteeism for purposes hereof, “chronic absenteeism”
shall be deemed to have occurred if Executive has at least ten (10) absences
unrelated to Disability or illness in any ten (10) week period; or

 

h.           The Board’s reasonable determination that the Executive has engaged
in a pattern of commissions of violations of state or federal law relating to
the workplace environment (including, without limitation, laws relating to
sexual harassment or age, sex or other prohibited discrimination); or

 

i.            The Executive becomes the subject of any investigative proceedings
by the SEC or any other governmental or regulatory authority and/or is subject
to any bars, bans or restrictions from participating in a public company,
trading or in any manner conducting business in any way relating to the business
of the Company or its Affiliates.

 

 4

 

 

The Company shall not be entitled to terminate for Cause unless the Company
provides written notice stating in reasonable detail the basis for termination
and a 30-day opportunity to cure to the Executive (unless: (w) the Company in
good faith reasonably determines that providing such opportunity to cure to the
Executive is reasonably likely to have a material adverse effect on its
business, financial condition, results of operations, prospects or assets, (x)
the facts and circumstances underlying such termination are not able to be cured
or (y) the Company has previously delivered a notice under the same clause of
this Section 4(e); in any case, the Company may terminate without providing an
opportunity to cure upon a majority vote of the Board of Directors).

 

Section 5.                        Nondisclosure and Nonuse of Confidential
Information.

 

(a)        The Executive shall not disclose or use at any time, either during
the Employment Period or thereafter, any Confidential Information (as defined
below) of which the Executive is or becomes aware, whether or not such
information is developed by him except to the extent that such disclosure or use
is directly related to and required by the Executive’s performance in good faith
of duties assigned to the Executive by the Company or is required to be
disclosed by law, court order, or similar compulsion; provided, however, that
such disclosure shall be limited to the extent so required or compelled; and
provided further, that the Executive shall give the Company notice of such
disclosure and cooperate with the Company in seeking suitable protection. The
Executive shall take all reasonably appropriate steps to safeguard Confidential
Information and to protect it against disclosure, misuse, espionage, loss and
theft. The Executive shall deliver to the Company on the Termination Date, or at
any time that the Company may request, all memoranda, notes, plans, records,
reports, computer tapes and software and other document and data (and copies
thereof regardless of the form thereof (including electronic and optical copies)
relating to the Confidential Information or the Work Product (as defined below)
of the Business of the Company or any of its Affiliates which the Executive may
then possess or have under his control.

 

(b)        As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Company or any Affiliate in connection with its
business, including, but not limited to, information, observations and data
obtained by the Executive while employed by the Company or any predecessors
thereof (including those obtained prior to the Closing Date) concerning (i) the
business or affair of the Company (or such predecessor), (ii) fees, costs and
pricing structures (iii) designs, (iv) analyses, (v) drawings, photographs and
reports, (vi) computer software, including operating systems, applications and
program Ii tings, (vii) flow charts, manuals and documentation, (viii) data
bases, (ix) accounting and business methods, (x) inventions, devices, new
developments, methods and process es, whether patentable or unpatentable and
whether or not reduced to practice, (xi) customers, clients and suppliers and
customer, client and supplier lists, (xii) other copyrightable works, (xiii) all
production methods, processes , technology and trade secrets, (xiv) business
strategies, acquisition plans and candidates financial or other performance data
and personnel lists and data, and (xv) all similar and related information in
whatever form. Confidential Information shall not include any information that
has been published in a form generally available to the public prior to the date
the Executive proposes to disclose or use such information. Confidential
Information shall not be deemed to have been published merely because individual
portions of the information have been separately published, but only if all
material features comprising such information have been published in
combination.

 

 5

 

 

Section 6.          Inventions and Patents.

 

The Executive agrees that all inventions, innovations, improvements, technical
information, systems, software developments, methods, designs, analyses,
drawings, reports, service marks, trademarks, trade names, logos and all similar
or related information (whether patentable or unpatentable) which relates to the
Company’ or any of its Affiliates’ actual or anticipated business , research and
development or existing or future products or services and work are conceived,
developed or made by the Executive (whether or not during usual business hours
or on the premises of the Company or any Affiliate and whether or not alone or
in conjunction with any other person) while employed by the Company (including
those conceived, developed or made prior to the date of this Agreement) together
with all patent applications, letters patent, trademark, tradename and service
mark applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing (collectively referred to herein as the
“Work Product”), belong in all instances to the Company or such Affiliate. The
Executive shall promptly disclose such Work Product to the Board and perform all
actions reasonably requested by the Board (whether during or after the
Employment Period) to establish and confirm the Company’s ownership of such Work
Product (including, without limitation, the execution and delivery of
assignments, consents, powers of attorney and other instruments) and to provide
reasonable assistance to the Company or any of its Affiliates in connection with
the prosecution of any applications for patents, trademarks, trade names,
service marks or reissues thereof or in the prosecution or defense of
interferences relating to any Work Product. If the Company is unable, after
reasonable effort, to secure the signature of the Executive on any such papers,
any executive officer of the Company shall be entitled to execute any such
papers as the agent and the attorney-in-fact of the Executive, and the Executive
hereby irrevocably designates and appoints each executive officer of the Company
as his or her agent and attorney-in-fact to execute any such papers on his or
her behalf, and to take any and all actions as the Company may deem necessary or
desirable in order to protect its rights and interests in any Work Product,
under the conditions described in this sentence.

 

 6

 

 

Section 7.           Non-Solicitation.

 

(a)         The Executive acknowledges that, in the course of employment with
the Company and/or its Affiliates and their predecessors, he has become
familiar, or will become familiar, with the Company’ and its Affiliates’ and
their predecessors’ trade secrets and with other confidential information
concerning the Company, its Affiliates and their respective predecessors and
that his services have been and will be of special, unique and extraordinary
value to the Company and its Affiliates. Therefore, in order to protect the
Company’s interest in both its Confidential Information, and the near permanent
relationship that it has providing professional services to its customers, the
Executive agrees that during the Employment Period and for One (1) year
thereafter (the “Non-Solicit Period”, subject to automatic extension during the
period of a violation of this Section 7), he shall not directly or indirectly
through another person or entity:

 

(i)          induce or attempt to induce any employee of the Company or any
Affiliate to leave the employ of the Company or such Affiliate, or in any way
interfere with the relationship between the Company or any such Affiliate, on
the one hand and any employee thereof, on the other hand.

 

(ii)         solicit for hire or hire any person who was an employee of the
Company or any Affiliate until Six (6) months after such individual’s employment
relationship with the Company or any Affiliate has been terminated, provided
that the Executive may hire any such person (so long as such person is not a
manager or executive officer of the Company or any Affiliate) who respond to a
general advertisement offering employment.

 

(iii)       solicit, induce or attempt to solicit or induce any of the current
or former customers of the Company and/or any Affiliate that were a customer at
any time during the period starting Six (6) months before the Employment Period
and ending Six (6) months after termination of this Agreement or (each, a
“Customer,” and collectively, the “Customers”) to cease or reduce doing business
with the Company or such Affiliate or in any way interfere or attempt to
interfere with the relationship between any such Customer, on the one hand, and
the Company or any such Affiliate, on the other hand; or

 

(b)       The Executive understands that the foregoing restrictions may limit
his ability to earn a livelihood in a business similar to the business of the
Company and it Affiliate, but he nevertheless believes that he has received and
will receive sufficient consideration and other benefits as an employee of the
Company and as otherwise provided hereunder or as described in the recitals
hereto to clearly justify such restrictions which, in any event (given his
education, skills and ability), the Executive does not believe would prevent him
from otherwise earning a living. The Executive further understands that the
provisions of Sections 5 through 7 are reasonable and necessary to preserve the
legitimate business interests of the Company and Affiliates.

 

 7

 

 

(c)        The Executive shall inform any prospective or future employer of any
and all restrictions contained in this Agreement and provide such employer with
a copy of such restrictions (but no other terms of this Agreement), prior to the
commencement of that employment.

 

(d)        The Executive agrees that the restrictions are reasonable and
necessary, are valid and enforceable under New York law, and do not impose a
greater restraint than necessary to protect the Company’s legitimate business
interests. If, at the time of enforcement of Sections 5 through 7, a court holds
that the restrictions stated herein are unreasonable under the circumstances
then existing, the Executive and the Company agree that the maximum period,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area so as to protect the Company to
the greatest extent possible under applicable law.

 

Section 8.          Insurance.

 

The Company, for their own benefit or for the benefit of their financing
sources, may maintain “keyman” life, officer and director, and disability
insurance policies covering the Executive. The Executive shall cooperate with
the Company and/or Holding and provide such information or other assistance as
the Company and/or Holding reasonably may request in connection with obtaining
and maintaining such policies.

 

Section 9.          Severance Payments.

 

In addition to the foregoing, and not in any way in limitation thereof, or in
limitation of any right or remedy otherwise available to the Company , if the
Executive violates any provision of the foregoing Section 5, Section 6 or
Section 7, any severance payments then or thereafter due from the Company to the
Executive pursuant to Section 4 shall be terminated forthwith and the Company’s
obligation to pay and the Executive’s right to receive such severance payments
shall terminate and be of no further force or effect, if and when determined by
a court of competent jurisdiction, in each case without limiting or affecting
the Executive’s obligations (or terminating the Non-Solicit Period) under such
Section 5, Section 6 and Section 7, or the Company’s other rights and remedies
available at law or equity.

 

Section 10.         Representations and Warranties of the Executive.

 

The Executive hereby represents and warrants to the Company that (a) the
execution, delivery and performance of this Agreement by the Executive does not
and shall not conflict with breach violate or cause a default under any
agreement, contract or instrument to which the Executive is a party or any
judgment, order or decree to which the Executive is subject, (b) the Executive
is not a party to or bound by any employment agreement, consulting agreement,
non-compete agreement, confidentiality agreement or similar agreement with any
other person or entity and (c) upon the execution and delivery of this Agreement
by the Company and the Executive, this Agreement will be a valid and binding
obligation of the Executive, enforceable in accordance with its terms. The
Executive further represents and warrants that he has not disclosed revealed or
transferred to any third party any of the Confidential Information that he may
have obtained during the Prior Employment Relationship and that he bas
safeguarded and maintained the secrecy of the Confidentiality Information to
which he has had access or of which he has knowledge. In addition, the Executive
represents and warrants that he had no ownership in nor any right to nor title
in any of the Confidential Information and the Work Product.

 

 8

 

 

Section 11.         Notices.

 

All notice, requests, demands, claims, and other communications hereunder shall
be in writing. Any notice, request, demand, claim or other communication
hereunder shall be deemed duly given when delivered personally to the recipient,
facsimile to the intended recipient at the telecopy number set forth therefore
below, provided that a copy is sent by a nationally recognized overnight
delivery service (receipt requested), or one (1) business day after deposit with
a nationally recognized overnight delivery service (receipt requested), in each
case as follows:

 

If to the Company, to:
WOWIO Inc.

9107 Wilshire Blvd, Suite 450
Beverly Hills, CA 90210

(310) 272-7988

 

with a copy to:

 

Legal Representative: Arden E. Anderson, Esq.
Austin Legal Group, APC

3990 Old Town Ave, Suite A-112

San Diego, CA 92110

Office Phone: (619) 924-9600

Office Fax: (619) 881-0045

Email: arden@austinlegalgroup.com

 

If to the Executive, to the address set forth on the signature page hereto.

 

or such other address as the recipient party to whom notice is to be given may
have furnished to the other party in writing in accordance herewith. Any such
communication shall deemed to have been delivered and received (a) when
delivered, if personally delivered, sent by facsimile or sent by overnight
courier, and (b) on the Fifth (5th) business day following the date posted, if
sent by mail. Instructions or notices of the type described in Section 4(e) may
be sent by email to the Executive.

 

 9

 

 

Section 12.       General Provisions.

 

(a)        Severability. It is the desire and intent of the parties hereto that
the provisions of this Agreement be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid prohibited or unenforceable for any reason, such provision as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of this
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction. Notwithstanding the foregoing if such provision could be
more narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

(b)        Complete Agreement. This Agreement constitutes the entire agreement
among the parties and supersedes any prior correspondence or document evidencing
negotiations between the parties, whether written or oral, and any and all
understandings, agreements or representations by or among the parties, whether
written or oral, that may have related in any way to the subject matter of this
Agreement.

 

(c)        Construction. The Executive and the Company have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Executive and the Company and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement. Any reference to any
federal, state, local, or foreign statute or law shall be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise. The word including shall mean “including without limitation.”

 

(d)        Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by the
Executive and the Company and their respective successors, assigns, heirs,
representatives and estate; provided, however, that the rights and obligations
of the Executive under this Agreement shall not be assigned without the prior
written consent of the Company in its sole discretion. The Company may (i)
assign any or all of its respective rights and interests hereunder to one or
more of its Affiliates, (ii) designate one or more of its Affiliates to perform
its respective obligations hereunder (in any or all of which cases the Company
nonetheless shall remain responsible for the performance of all of their
obligations hereunder), (iii) collaterally assign any or all of its respective
rights and interests hereunder to one or more lenders of the Company or its
Affiliates, (iv) assign its respective rights hereunder in connection with the
sale of all or substantially all of its business or assets (whether by merger,
sale of stock or assets, recapitalization or otherwise) and (v) merge any of the
Affiliates with or into the Company (or vice versa). The rights of the Company
hereunder are enforceable by its Affiliates, who are the intended third party
beneficiaries hereof.

 

 10

 

 

(e)        Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT
TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF
TEXAS OR ANY OTHER JURISDICTION), THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF NEW YORK TO BE APPLIED.

 

(f)        Jurisdiction and Venue.

 

(i)          The Company and the Executive hereby irrevocably and
unconditionally submit, for themselves and their property, to the non-exclusive
jurisdiction of any New York State court located in New York County or federal
court of the United States of America sitting in the State of New York and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or for recognition or enforcement of any judgment,
and the Company and the Executive hereby irrevocably and unconditionally agree
that all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. The Company and the Executive irrevocably waive, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court. The Company and the
Executive agree that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

(ii)         The Company and the Executive irrevocably and unconditionally
waive, to the fullest extent they may legally and effectively do so, any
objection that they may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement in any
New York State court or federal court of the United States of America sitting in
the State of New York and any appellate court from any thereof.

 

 11

 

 

(iii)        Notwithstanding clauses (i)-(ii), the parties intend to and hereby
confer jurisdiction to enforce the covenants contained in Section 6 upon the
courts of any jurisdiction within the geographical scope of such covenants. If
the courts of any one or more of such jurisdictions hold such covenants wholly
or partially invalid or unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of the parties that such determination not bar or
in any way affect the Company’s right to the relief provided above in the courts
of any other jurisdiction within the geographical scope of such covenants, as to
breaches of such covenants in such other respective jurisdictions, such
covenants as they relate to each jurisdiction being, for this purpose severable
into diverse and independent covenants.

 

(iv)       The parties further agree that the mailing by certified or registered
mail, return receipt requested to both (x) the other party and (y) counsel for
the other party (or such substitute counsel as such party may have given written
notice of prior to the date of such mailing), of any process required by any
such court shall constitute valid and lawful service of process against them,
without the necessity for service by any other means provided by law.
Notwithstanding the foregoing, if and to the extent that a court holds such
means to be unenforceable, each of the parties’ respective counsel (as referred
to above) shall be deemed to have been designated agent for service of process
on behalf of its respective client, and any service upon such respective counsel
effected in a manner which is permitted by New York law hall constitute valid
and lawful service of process against the applicable party.

 

(g)         Amendment and Waiver. The provisions of this Agreement may be
amended and waived only with the prior written consent of the Company, the
Executive and Holding, and no course of conduct or failure or delay in enforcing
the provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement or any provision hereof.

 

(h)         Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

(i)          Counterpart. This Agreement may be executed in Two (2) or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

[SIGNATURE PAGE TO FOLLOW]

 

 12

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

  THE COMPANY:       WOWIO, Inc.         By: /s/ Brian Altounian         Name:
Brian Altounian         Title: Board Chairman

 

  THE EXECUTIVE: Robert H. Estareja         By: /s/ Robert H. Estareja        
Address:                               Telephone:           Email:  

 

 13

